Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to applicant arguments filled on 07/28/2022 for application 16/443069.
Claim 1 has been amended.
Claim 15 has been canceled.
Claims 1-14 and 16-21 are currently pending and have been examined. 


Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0025904 A1) in view of Webb, III et al. (US 2018/0137943 A1) and in further in view of Brisebois et al. (US 2017/0331777 A1).
In claim 1, a medical examination support apparatus, comprising: 
Rao teaches:
a display screen generation unit that generates a display screen for displaying a medical examination process and identification information of a patient so as to be associated with each other for each of a plurality of patients (Fig. 3 and 4 wherein displaying information about multiple patients is taught) ; 
and an unread management unit that displays a status, which includes information indicating that the medical examination process has been unread, or information indicating that the medical examination process has been read, or both the pieces of information, on the display screen (Para. 49 wherein unread messages are identified and alerted to the user), 
wherein, in a case where there is a revision in the medical examination process whose status is unread or read, the unread management unit displays the status of the medical examination process, which has been revised, in a display mode different from display modes indicating unread and read (Para. 33-34 and 39 wherein updated status identifiers as read and unread is taught);
and wherein the unread management unit changes the status to read only in a case where the medical examination processes whose status is unread or revised is viewed by all of a plurality of specific persons predetermined form those who can view the medical examination process (Para. 6 and 29 wherein the messages can be based on team-centric, a team of doctors that collectively provide care to one or more common patients. Para. 31-33 teaches wherein status of messages can be changed when messages are read or revised. Rao does not explicitly teach wherein the status changes when viewed by all of a plurality of specific persons however Brisbebois teaches in Para. 26 wherein status of read messages changes when a predetermined number of employees reads it).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the identifiers of message status as taught in Rao with the rules for updating message status as taught in Brisebois.   The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Rao does not explicitly teach however Webb teaches:
a medical record writing unit that only writes a content of the medical examination process whose status has been changed to read in an electronic medical record in a case where the status is changed to read (Para. 81-82 wherein messages are monitored until they are read. If they are not read in a certain time period then alerts are sent out to the user; i.e. status of messages are tracked and “written” in the record once the information is read by the user).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the identifiers of message status as taught in Rao  the tracking of message status change i as taught in Webb. The combination would lead to an enhanced system that can better track message status and identify what messages have not been read. 

As per claim 2, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process, which is requested by a person who views the display screen, and the status of the medical examination process, which is requested by a person other than the person who views the display screen, in different display modes (Para. 35-36 and 39 wherein messages are customized to the display of the particular user, i.e. doctors, nurse and etc.).

As per claim 3, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process, which is requested by a person belonging to a group to which a person who views the display screen belongs, and the status of the medical examination process, which is requested by a person belonging to a group to which the person who views the display screen does not belong, in different display modes (Para. 35-36, 39-40).

As per claim 4, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process requested by a person who views the display screen, the status of the medical examination process requested by a person who is other than the person who views the display screen and who belongs to a group to which the person who views the display screen belongs, and the status of the medical examination process requested by a person belonging to a group to which the person who views the display screen does not belong, in different display modes (Para. 35-36, 39-40).

As per claim 5, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the specific medical examination process having a setting indicating important and the status of the medical examination process not having the setting in different display modes (Para. 41).

As per claim 6, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status according to presence or absence of a specific mark attached to the medical examination process (Para. 41, 43, and 49).

As per claim 7, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches wherein the display screen comprises an unread number display field for displaying the number of medical examination processes whose status is unread or revised for each patient (Para. 91). 

As per claim 8, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit acquires a part or entirety of the status from other apparatuses or systems that cooperate with the medical examination support apparatus (Para. 34, 43, and 49).

As per claim 9, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit changes the status to read in a case where either a requester of the medical examination process whose status is unread or revised or a person other than the requester views the medical examination process whose status is unread or revised (Para. 33-34).

As per claim 10, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches the medical examination support apparatus according to claim 1, wherein the unread management unit changes the status to read in a case where the medical examination process whose status is unread or revised is viewed by a specific person (Para. 81 wherein determining if the messages are read or not is taught). The motivation to combine references is the same as seen in claim 1.

As per claim 11, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches the medical examination support apparatus according to claim 1, wherein the unread management unit changes the status to read in a case where an operation input to change the status of the medical examination process whose status is unread or revised to read is received (Para. 81). The motivation to combine references is the same as seen in claim 1.


As per claim 12, Rao teaches the medical examination support apparatus according to claim 1, wherein, in a case where the display screen generation unit generates or edits a timeline display screen for displaying the medical examination process in time series for one specific patient, the unread management unit displays the status of the medical examination process on the timeline display screen (Para. 48).

As per claim 13, Rao teaches the medical examination support apparatus according to claim 1, wherein, in a case where the display screen generation unit generates or edits a layout screen for displaying the medical examination process side by side on one screen for one specific patient, the unread management unit displays the status of the medical examination process on the layout screen (Para. 49).

As per claim 14, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches medical examination support apparatus according to claim 1, further comprising: a notification unit that provides notification of a change of the status to unread or revised in a case where the display screen is not displayed on a display unit (Para. 80-81 and 91). The motivation to combine references is the same as seen in claim 1.

As per claim 16, Rao teaches the medical examination support apparatus according to claim 1, wherein a plurality of examination items are listed on the display screen (Fig. 3-4).

As per claim 17, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches wherein at least one of a plurality of examination items includes an image and a report as medical examination data, and each of the image and the report is displayed distinguishably according to one of first to third display modes according to the status (Fig. 12 wherein an image of the cardiologist is displayed along with the report of examination related data). The motivation to combine references is the same as seen in claim 1. 

As per claim 18, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of a specific medical examination process having a setting indicating important and the status of a medical examination process not having the setting in different display modes, and for each item of the medical examination process, display modes having different shapes or patterns indicating that the status is unread, revised, and important are displayed alternatively or coexistingly (Para. 49 wherein alert the user of unread messages is taught. Para. 41 teaches wherein different shapes and colors are used to indicate the importance of the message). 

As per claim 19, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb medical examination support apparatus according to claim 1, wherein the medical record writing unit receives an input of a comment as a content of the medical examination process (Para. 22 wherein lists are modified based on input from clinicians is taught). The motivation to combine references is the same as seen in claim 1. 


As per claim 21, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of a specific medical examination process having a setting indicating important and the status of a medical examination process not having the setting in different display modes, and in case the status of each item of the medical examination process is unread or revised, a display mode indicating unread or revised and important is different from a display mode indicating unread or revised and not important (Para. 41 and 49 wherein displays are based on the importance of messages).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0025904 A1) in view of Webb, III et al. (US 2018/0137943 A1) and in further in view of Brisebois et al. (US 2017/0331777 A1).  as applied to claim1-19 and 21 above, and further in view of Killen et al. (US 2012/0136221 A1).

As per claim 20, Rao in view of Webb and Brisebois teach the medical examination support apparatus according to claim 1. Rao in view of  Webb and Killen do not explicitly teach however Killen teaches wherein at least one of a plurality of examination items includes an image and a report as medical examination data, the image and the report are respectively represented by an image icon and a report icon, each of the image icon and the report icon is displayed with one of status icons added according to the status of each of the image and the report, and each of the status icons is different respectively (Para. 144-146 wherein different icons and shapes are used to represent the medical information). It would have been obvious to one of ordinary skill in the art at the time of filling to combine the identifiers of message status as taught in Rao, with the tracking of message status change i as taught in Webb, with the rules for updating message status as taught in Brisebois, and further with the different shapes of icons in the medical report as taught in Killen. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686